NO. 4-05-0401           Filed: 7/14/06

                      IN THE APPELLATE COURT

                            OF ILLINOIS

                          FOURTH DISTRICT

THE PEOPLE OF THE STATE OF ILLINOIS,   )   Appeal from
           Plaintiff-Appellant,        )   Circuit Court of
           v.                          )   Macon County
ALPHONZO KING, JR.,                    )   No. 04CF1116
           Defendant-Appellee.         )
                                       )   Honorable
                                       )   Theodore E. Paine,
                                       )   Judge Presiding.
______________________________________________________________

          PRESIDING JUSTICE TURNER delivered the opinion of the

court:
           On September 15, 2004, the police made a warrantless

arrest of defendant, Alphonzo King, Jr., and thereafter, the

Illinois Department of Corrections (DOC) issued a parole-hold

warrant for defendant.   The next day, the State charged defendant

with two counts of unlawful possession of a controlled substance

with the intent to deliver (720 ILCS 570/401(a)(2)(D), (c)(2)

(West 2004)) and two counts of unlawful possession of a con-

trolled substance (720 ILCS 570/402(a)(2)(D), (c) (West 2004)).

The trial court set defendant's bail at $100,000, but defendant

did not post bond.   On March 29, 2005, the court entered a

recognizance bond for defendant.   However, defendant remained in

jail on the parole-hold warrant.   On April 21, 2005, defendant

filed a motion to dismiss the charges based on a violation of the

speedy-trial act (725 ILCS 5/103-5 (West 2004)).   After a hear-
ing, the court granted defendant's motion and dismissed the

charges.

             The State appeals, arguing the trial court should not

have dismissed the charges because (1) the intrastate detainers

statute (730 ILCS 5/3-8-10 (West 2004)) applied to defendant

because he was being held on a parole-hold warrant; and (2) if

the intrastate detainers statute did not apply when he first made

his speedy-trial demand, it applied when the court released him

on a recognizance bond on the pending charges; and (3) defen-

dant's release on the recognizance bond before the 120-day term

had expired restarted the speedy-trial term at zero.    We reverse

and remand.

                             I. BACKGROUND

             On September 15, 2004, the police arrested defendant

after executing a search warrant for an apartment and finding

some cocaine weighing between one and five grams near defendant.

The police discovered 50 additional grams of crack cocaine and

more than 900 grams of powder cocaine in other areas of the

apartment.

             On September 16, 2004, the State charged defendant as

stated, and the trial court set bail at $100,000.    A pretrial

bond report filed that same day indicated DOC had issued a

parole-hold warrant.    DOC had released defendant on parole on

December 3, 2003, and was to discharge him on January 10, 2005.


                                 - 2 -
Defendant did not post bond.

          On December 27, 2004, February 10, 2005, and March 29,

2005, the State made requests for a continuance, and defendant

objected and made a trial demand.   Also, on March 29, 2005, the

trial court released defendant on a recognizance bond, but he

remained in jail on the parole-hold warrant.

           On April 21, 2005, defendant filed a motion to dismiss

the charges because of a speedy-trial violation.   The next day,

the trial court held a hearing on defendant's motion.   On April

25, 2005, the court entered a docket entry allowing defendant's

motion and making the following findings:    (1) defendant had been

in custody since September 15, 2004, for a total of 220 days as

of April 22, 2005; (2) on March 29, 2005, the court authorized

defendant's release on recognizance; (3) defendant was not

released from custody on that date because DOC had issued a

parole-hold warrant as a result of the charges in this case; (4)

continuances from October 12, 2004, to December 27, 2004, and

March 21, 2005, to March 28, 2005, were attributable to defendant

for a total of 83 days; and (5) defendant was entitled to dis-

charge based on People v. Burchfield, 62 Ill. App. 3d 754, 379
N.E.2d 375 (1978), which was approved in People v. Hillsman, 329
Ill. App. 3d 1110, 769 N.E.2d 1100 (2002).   This appeal followed.

                          II. ANALYSIS

          Generally, a reviewing court considers a trial court's


                               - 3 -
ultimate ruling on a motion to dismiss charges under an abuse-of-

discretion standard, but where the issues present purely legal

questions, the standard of review is de novo.    See People v.

Brener, 357 Ill. App. 3d 868, 870, 830 N.E.2d 692, 693-94 (2005).

Here, the State only raises legal questions, and thus we review

the issues de novo.

                   A. Intrastate Detainers Statute

            The State first asserts the intrastate detainers

statute (730 ILCS 5/3-8-10 (West 2004)) was the controlling

speedy-trial provision, not subsection (a) of the speedy-trial

act (725 ILCS 5/103-5(a) (West 2004)).

            As recently noted by our supreme court, the Illinois

legislature has enacted three principal speedy-trial statutes.

See People v. Wooddell, 219 Ill. 2d 166, 174, 847 N.E.2d 117, 122

(2006).   First, subsection (a) of the speedy-trial act (725 ILCS

5/103-5(a) (West 2004)) provides an automatic 120-day

speedy-trial right for persons held in custody on the pending

charge and does not require such persons to file a demand to

exercise that right.   However, delay caused by the defendant is

excluded from the 120-day period, and delay is considered agreed

to by defendant unless he or she objects to the delay by making

an oral or written demand for trial.    725 ILCS 5/103-5(a) (West

2004).    Second, subsection (b) of the speedy-trial act (725 ILCS

5/103-5(b) (West 2004)) contains a 160-day speedy-trial right for


                                - 4 -
persons released on bond or recognizance, and this period begins

to run only when the accused files a written speedy-trial demand.

Third, the intrastate detainers statute (730 ILCS 5/3-8-10 (West

2004)) applies the speedy-trial right contained in subsection (b)

of the speedy-trial act (725 ILCS 5/103-5(b) (West 2004)) to

persons committed to DOC who have charges pending.   Our supreme

court has indicated a defendant is subject to the speedy-trial

statute that applies when he or she makes the speedy-trial

demand.   Wooddell, 219 Ill. 2d at 179, 847 N.E.2d at 124.

           Here, the State asserts the intrastate detainers

statute applied when defendant made his demand and was the

controlling speedy-trial statute.   At the time of defendant's

December 27, 2004, oral trial demand, defendant was in jail on

the pending charges in this case and DOC's parole-hold warrant

based on the pending criminal charges.   The cases upon which the

trial court relied, Burchfield, 62 Ill. App. 3d 754, 379 N.E.2d
375, and Hillsman, 329 Ill. App. 3d 1110, 769 N.E.2d 1100, do not

address the applicability of the intrastate detainers statute.

Thus, we address whether the intrastate detainers statute applies

to a defendant in jail on a DOC parole-hold warrant based on

pending charges for which he is also in jail.   This issue pres-

ents a question of statutory interpretation.

            Statutory construction's fundamental rule requires

courts to ascertain and give effect to the legislature's intent.


                               - 5 -
Thus, courts must consider the statute in its entirety, keeping

in mind the subject it addresses and the legislature's apparent

objective in enacting it.   Wooddell, 219 Ill. 2d at 170, 847

N.E.2d at 120.   The statutory language provides the best indica-

tion of legislative intent, and therefore, courts give the

language its plain and ordinary meaning.   Wooddell, 219 Ill. 2d

at 170-71, 847 N.E.2d at 120.   When the statute's language is

clear and unambiguous, a court must apply the statute without

resort to further statutory-construction aids.   Wooddell, 219
Ill. 2d at 171, 847 N.E.2d at 120.

          The intrastate detainers statute provides as follows:

                 "Except for persons sentenced to death,

          subsection[s] (b), (c)[,] and (e) of

          [s]ection 103-5 of the Code of Criminal Pro-

          cedure of 1963 [(725 ILCS 5/103-5(b), (c),

          (e) (West 2004))] shall also apply to persons

          committed to any institution or facility or

          program of the Illinois [DOC] who have un-

          tried complaints, charges[,] or indictments

          pending in any county of this [s]tate, and

          such person shall include in the demand under

          subsection (b), a statement of the place of

          present commitment, the term, and length of

          the remaining term, the charges pending


                                - 6 -
          against him or her to be tried and the county

          of the charges, and the demand shall be ad-

          dressed to the [S]tate's [A]ttorney of the

          county where he or she is charged with a copy

          to the clerk of that court and a copy to the

          chief administrative officer of the [DOC]

          institution or facility to which he or she is

          committed.   The [S]tate's [A]ttorney shall

          then procure the presence of the defendant

          for trial in his county by habeas corpus.

          Additional time may be granted by the court

          for the process of bringing and serving an

          order of habeas corpus ad prosequendum.    In

          the event that the person is not brought to

          trial within the allotted time, then the

          charge for which he or she has requested a

          speedy trial shall be dismissed."   730 ILCS

          5/3-8-10 (West 2004).

Thus, in determining whether the intrastate detainers statute

applies to a defendant, the only question is whether the defen-

dant was "committed to [an] institution or facility or program of

the Illinois [DOC]" when the defendant made the trial demand.

730 ILCS 5/3-8-10 (West 2004); see also Wooddell, 219 Ill. 2d at

179, 847 N.E.2d at 124.


                               - 7 -
          Section 3-1-2(b) of the Unified Code of Corrections

(Unified Code) (730 ILCS 5/3-1-2(b) (West 2004)) defines

"'[c]ommitment'" as "a judicially determined placement in the

custody of [DOC] on the basis of delinquency or conviction."

Under section 3-14-2(a) of the Unified Code (730 ILCS 5/3-14-2(a)

(West 2004)), DOC retains custody of all persons placed on parole

or mandatory supervised release.    Further, section 3-1-2(g) of

the Unified Code states "'[d]ischarge'" is "the final termination

of a commitment to the [DOC]."    730 ILCS 5/3-1-2(g) (West 2004).

"'Discharge' does not include release on *** mandatory release

or parole release."   730 Ill. Ann. Stat. 5/3-1-2(g), Council

Commentary-1973, at 11 (Smith-Hurd 1997).   In this case,

defendant was in the county jail on a parole-hold warrant for

violating his mandatory supervised release when he made his first

oral trial demand.    Thus, based on the plain language of the

statute, we conclude defendant was committed to DOC at the time

of his speedy-trial demand.

          However, the intrastate detainers statute states the

person must be committed to an "institution or facility or

program" of DOC.   730 ILCS 5/3-8-10 (West 2004).   The State

contends that in this case, the Macon County jail was such an

institution or facility.   In support of its argument, the State

cites People v. Davis, 92 Ill. App. 3d 869, 873, 416 N.E.2d 85,

87 (1981), where the Second District found the intrastate


                                 - 8 -
detainers statute applied to a person incarcerated in a county

correctional facility.   There, the circuit court had committed

the defendant to 364 days' in DOC, but she served the term in a

county facility.    Davis, 92 Ill. App. 3d at 870-71, 416 N.E.2d at

85-86.   In reaching its conclusion, the court noted DOC was

authorized to assign persons committed to it for service of

sentence (see Ill. Rev. Stat. 1979, ch. 38, pars. 1003-1-2(b),

(c), 1003-2-2), and the defendant did not assert she was not so

assigned to the county facility.   Davis, 92 Ill. App. 3d at 873,

416 N.E.2d at 87.

           Here, defendant does not argue we should not follow

Davis in this case where he remained in county jail on his

parole-hold warrant.   As the defendant in Davis, defendant was

committed to DOC, and DOC had the authority to assign him to an

institution (see 730 ILCS 5/3-2-2(b) (West 2004)).   On a motion

to dismiss based on a speedy-trial violation, the defendant bears

the burden of proof.   People v. Childress, 321 Ill. App. 3d 13,

20, 746 N.E.2d 783, 790 (2001).    As in Davis, defendant did not

present any evidence that his remaining in county jail was not

the result of a DOC assignment.

           Additionally, section 3-1-2(d) of the Unified Code (730

ILCS 5/3-1-2(d) (West 2004)) defines "'[c]orrectional

[i]nstitution or [f]acility'" as "any building or part of a

building where committed persons are kept in a secured manner."


                                - 9 -
A "'[c]ommitted [p]erson'" is "a person committed to the [DOC]."

730 ILCS 5/3-1-2(c) (West 2004).    Here, defendant was a person

committed to DOC and kept in a secured manner.

          Accordingly, we conclude that, since DOC essentially

had authority over defendant no matter where he was held, the

county jail was the equivalent of a DOC institution or facility

under these circumstances.   Thus, the intrastate detainers

statute was the applicable speedy-trial provision.

          The intrastate detainers statute applies subsection (b)

of the speedy-trial act (725 ILCS 5/103-5(b) (West 2004)), which

requires a written trial demand.   Since defendant's December 2004

oral trial demand did not comply with the intrastate detainers

statute, no speedy-trial violation occurred.

          Defendant insists we must follow the Third District's

Burchfield and our Hillsman.   However, in Hillsman, we expressly

declined to analyze the State's intrastate-detainers-statute

argument because the State failed to raise it in the trial court.

Hillsman, 329 Ill. App. 3d at 1113-14, 769 N.E.2d at 1103.

Moreover, the Burchfield court also never addressed the applica-

bility of the intrastate detainers statute, and the Third Dis-

trict declined to follow it in People v. Lykes, 124 Ill. App. 3d
604, 607, 464 N.E.2d 849, 852 (1984), for that very reason.

          We note our decision follows Lykes, where the Third

District found the intrastate detainers statute was the appropri-


                               - 10 -
ate speedy-trial provision.   Lykes, 124 Ill. App. 3d at 607-08,

464 N.E.2d at 852-53.   In that case, the defendant had been

arrested and held in county jail for seven days.    Lykes, 124 Ill.

App. 3d at 605, 464 N.E.2d at 850.     DOC then transferred the

defendant because of a supervised-release violation based on the

pending criminal charges.   Lykes, 124 Ill. App. 3d at 605, 464
N.E.2d at 850.   The defendant made his speedy-trial demand after

his transfer, and the violation charge was not adjudicated until

after he was convicted on the criminal charges.    Lykes, 124 Ill.

App. 3d at 605, 464 N.E.2d at 850-51.    The Lykes court found that

upon his transfer to DOC, the defendant was a person committed to

DOC with charges pending against him.    Lykes, 124 Ill. App. 3d at

608, 464 N.E.2d at 853.   To treat defendants charged with parole

violations that DOC has assigned to a county jail facility

different than those assigned to a state penitentiary would yield

an absurd result.   See Chatham Foot Specialists, P.C. v. Health

Care Service Corp., 216 Ill. 2d 366, 396, 837 N.E.2d 48, 66

(2005) (stating courts do "not interpret a statute so as to

achieve an absurd result").   Defendants housed in either location

do not endure a loss of liberty while awaiting trial on the

criminal charges due to the mandatory-supervised-release viola-

tions.   See Wooddell, 219 Ill. 2d at 174, 847 N.E.2d at 122

(explaining the reasons behind the demand requirement and 160-day

speedy-trial period of the intrastate detainers statute).


                              - 11 -
          Since we have found the intrastate detainers statute

applied when defendant first made his trial demand, we need not

address the State's other arguments.

                         III. CONCLUSION

          For the reason stated, we reverse the trial court's

dismissal of defendant's charges and remand for further proceed-

ings.

          Reversed and remanded.

          MYERSCOUGH and KNECHT, JJ., concur.




                             - 12 -